In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Polizzi, J.), dated October 20, 2000, as, upon renewal, adhered to the prior determination in an order of the same court, dated March 3, 1999, granting the defendant’s motion for summary judgment dismissing the complaint and denying, as academic, her cross motion for summary judgment on the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant, City of New York, did not receive prior written notice of the defective condition. Moreover, there is no evidence of any other basis of liability against the City (see, Carbo v City of New York, 275 AD2d 439; Capobianco v Mari, 272 AD2d 497). Accordingly, the Supreme Court properly granted the City’s motion for summary judgment. Florio, J.P., Gold-stein, McGinity and H. Miller, JJ., concur.